      Case 1:19-cv-05184-JGK Document 17 Filed 05/05/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
────────────────────────────────────
EUGENE DUNCAN,

                     Plaintiff,                 19-cv-5184 (JGK)

          - against -                           MEMORANDUM OPINION &
                                                ORDER
OHM SPA LLC,

                    Defendant.
────────────────────────────────────

JOHN G. KOELTL, District Judge:

     The parties are free to settle a case and dismiss it

without the Court’s involvement. See Fed. R. Civ. P. 41(a).

     However, if, as in this case, the parties ask the Court to

enter a consent decree, which “resolves, settles, and

compromises all issues between the Parties in the Action,” Dkt.

No. 12 at ¶ 5, the parties should provide the Court with all of

the documents that relate to the settlement and the consent

decree. In deciding whether to approve agreements calling for

entry of a consent judgment, a “judge does not merely sign on

the line,” but must make “the minimal determination of whether

the agreement is appropriate to be accorded the status of a

judicially enforceable decree.” Janus Films, Inc. v. Miller, 801

F.2d 578, 582 (2d Cir. 1986) (internal quotation marks and

citations omitted). The parties should provide such documents by

May 15, 2020.
         Case 1:19-cv-05184-JGK Document 17 Filed 05/05/20 Page 2 of 2



     The parties may file any document in its unredacted form

under seal and explain why the document should continue to be

filed under seal or why any portions of the document should be

redacted; the parties should discuss whether the settlement

agreement is a judicial document to which the common law or

First Amendment presumption of access attaches, the weight of

that presumption, and any countervailing interests or higher

values that overcome that presumption. See Lugosch v. Pyramid

Co. of Onondaga, 435 F.3d 110, 119–20 (2d Cir. 2006); United

States v. Amodeo, 71 F.3d 1044, 1050–52 (2d Cir. 1995)

(discussing balancing test to be applied when party seeks to

file judicial document under seal).

SO ORDERED.


Dated:       New York, New York
             May 5, 2020                  _____/s/ John G. Koeltl_______
                                                 John G. Koeltl
                                           United States District Judge




                                      2
